UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7495


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUVELL MOZART EVERETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00001-REP-1; 3:08-cv-00245-REP)


Submitted:    December 15, 2009            Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Duvell Mozart Everett, Appellant Pro Se. John Donley Adams,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Duvell    Mozart   Everett      seeks   to     appeal     the   district

court’s order denying Everett’s 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           On appeal, we confine our review to the issues

raised   in     the     Appellant’s    brief.      See      4th   Cir.    Rule    34(b).

Everett’s       brief     fails   to     challenge          the   district       court’s

dispositive conclusion that he failed to demonstrate ineffective

assistance of counsel.            Accordingly, we deny a certificate of

appealability,        deny   Everett’s    motion       to    appoint     counsel,     and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions    are    adequately        presented      in   the

materials before the court and argument would not aid in the

decisional process.

                                                                               DISMISSED




                                          2